951 A.2d 571 (2008)
287 Conn. 918
STATE of Connecticut
v.
Luis Norberto MARTINEZ.
No. 18168.
Supreme Court of Connecticut.
Decided June 10, 2008.
Jessica Probolus, special deputy assistant state's attorney, in support of the petition.
Annacarina Del Mastro, senior assistant public defender, in opposition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 106 Conn.App. 517, 942 A.2d 1043 (2008), is granted, limited to the following issues:
"1. Did the Appellate Court correctly determine that the trial court improperly failed to grant the defendant an evidentiary hearing to determine the admissibility of evidence of the victim's two prior sexual assaults, and correctly ordered the remedy of a new trial rather than an evidentiary hearing?
"2. Did the trial court deprive the defendant of his due process rights when it denied his request for funds for an expert witness?"
The Supreme Court docket number is SC 18168.